DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11 August 2021 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 11 August 2021 containing amendments to the claims and remarks.
Claims 1 and 3-11 are pending.
The previous rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim.  The previous rejection of claims 1, 3-5, and 7-11 under 35 U.S.C. 102(a)(1) is maintained.  Claim 6 is indicated allowable.  The rejection follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morel (US 10,501,695).
With respect to claims 1, 9, and 10, Morel discloses a process for the conversion of hydrocarbon feedstocks (see Morel, Abstract) comprising: (a) a first hydroconversion (see Morel, column 2, line 46); (b) separation of a light fraction and a heavy fraction from the first hydroconversion effluent (see Morel, column 3, lines 63-67); the separation being by way of atmospheric distillation followed by vacuum distillation (see Morel, column 4, lines 11-13); (c) a second hydroconversion (see Morel, column 7, line 8); (d) separation of a light fraction and a heavy fraction from the second hydroconversion (see Morel, column 8, lines 25-29); and (e) deasphalting the heavy fraction from the second hydroconversion (see Morel, column 9, lines 56-59; and column 10, lines 48-50).  The feed may be a mixture of straight run vacuum residue and vacuum gas oil (see Morel, column 9, lines 56-61; and column 10, lines 48-52), both having boiling point in excess of 300°C (see Morel, column 4, lines 6-10).  The separated light fraction from the first hydroconversion includes gas oil, vacuum gas oil, and a residual unconverted fraction (see Morel, column 3, lines 65-67), all having boiling points in excess of 250°C (see Morel, column 4, lines 6-10).  The effluent from the second hydroconversion includes gas oil fraction, vacuum gas oil fraction, and residual fraction (see Morel, column 8, lines 25-29), all having boiling points in excess of 375°C (see Morel, column 4, lines 6-10).  Conditions for both the first and second hydroconversion include pressure in the range of 5 to 35 MPa, temperature between 260°C and 600°C, quantity of hydrogen between 50 and 5,000 Nm3/m3, and hourly space velocity as low as 0.05 h-1 (see Morel, column 2, lines In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).
With respect to claims 4, 5, and 7, the deasphalted oil fraction may be converted in a hydrocracking section (see Morel, column 9, lines 51-53) which may include either a fixed bed or ebullated bed operation (see Morel, column 7, lines 9-12).  The hydrocracking occurs at the same conditions noted supra at paragraph 7.
With respect to claim 3, the deasphalted oil may be separated into gas oil, vacuum gas oil, and residual fractions before the hydrocracking step (see Morel, column 10, lines 
With respect to claim 8, the deaphalted oil may be routed to step (c) (see Morel, column 9, lines 51-53; and column 10, lines 36-38).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 11 August 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Morel does not disclose a second deep hydroconversion of a part or all of the liquid effluent resulting from a first deep hydroconversion of the hydrocarbon feedstock, nor of a heavy fraction resulting from separation of a part or all of the effluent resulting from a first hydroconversion.	

II.	It seems to be considered that claimed step (b) is equivalent to the SDA step in Morel.  In that case, though, the DAO of Morel cannot be considered as “the heavy fraction resulting from step (b),” and Morel does not disclose step (c) of the second deep hydroconversion.

III.	Even to the extent that Morel discloses a separation step after the first hydroconversion, in the claimed process there is no SDA between the two hydroconversion steps, unlike in Morel, but herein the 

IV.	The hydrocracking (HCK) step cannot equate to the claimed second deep hydroconversion of a part or all of the liquid effluent resulting from a first deep hydroconversion stage (e.g., stage (a)).

V.	Morel does not disclose an overall HSV for hydroconversion stages a) to c) less than 0.1 h-1.  The HSV disclosed for the second hydroconversion, that of the DAO, is taught in Morel to be higher: 0.1 h-1 to 10 h-1.

With respect to Applicant’s first and third arguments, Fig. 1 of Morel shows VGO (vacuum gas oil) being sent to HCK (hydrocracking).  The VGO is a “heavy fraction” resulting from the first hydroconversion.  Such VGO fraction is the result of atmospheric and vacuum distillation (see Morel, column 4, lines 11-13) which is present but not shown in Fig. 1 of Morel (see Morel, column 8, line 56) (“after separation (not shown))”).  Finally, it is noted that the VGO clearly qualifies as a “heavy fraction” under Applicant’s own disclosure (see Applicant’s specification, page 13, lines 5-10). 
With respect to Applicant’s second argument, the rejection at issue does not construe SDA of Morel to be the same as “stage b) separation” of claim 1.  Morel clearly provides a separation step that may be atmospheric distillation followed by vacuum distillation (see Morel, column 4, lines 11-13), the same as specified in Applicant’s claim 1.
With respect to Applicant’s fourth argument, Applicant has not provided any convincing explanation, supported by language from the claims or specification, as to why the hydrocracking (HCK) of Morel does not qualify as “a second deep hydroconversion.”
With respect to Applicant’s fifth argument, Morel specifically states, regarding the second hydroconversion, that “[u]sually, the HSV is in the range of 0.1 [h]-1 to 10 h-1, more preferably 0.15 h-1 to 5 h-1 (see Morel, column 7, lines 25-26) (emphases added).  Examiner submits that, in view of the “usually” qualifying language of Morel, that the suitable range of HSV lies slightly on either side of the specifically disclosed “0.1” and “10.”  In this regard, Examiner further submits that an HSV of 0.095 h-1 or 0.099 h-1 falls within the disclosure of Morel as well as the requirements of Applicant’s claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771